Case 1:18-cv-05427-JSR Document 97-13 Filed 03/19/19 Page 1 of 3




              Exhibit M
3/18/2019      Case 1:18-cv-05427-JSR Document              97-13English
                                               relay, v.1 : Oxford  Filed     03/19/19 Page 2 of 3
                                                                         Dictionary

Oxford English Dictionary | The definitive record of the English language

 relay, v.1
Pronunciation: Brit.               /rɪˈleɪ/,   /ˈriːleɪ/, U.S.   /riˈleɪ/,   /rəˈleɪ/,    /ˈriˌleɪ/
 Forms: lME rebaie (transmission error), lME relaied (past participle), lME relaye ...
 Frequency (in current use):
 Origin: Of multiple origins. Partly a borrowing from French. Partly formed within English, by conversion. Etymons: French relayer ;                      n.1
 Etymology: Partly < Middle French, French relayer...

  †1. Hunting.

 a. intransitive. To release a set of hounds in a chase, esp. after a previous set has passed. Also transitive with the
 hounds as object. Obsolete.
       figurative in quot. 1565.


    c1425 E        ,D         Y      Master of Game (Vesp. B.xii) (1904) 96 (MED) If..þe hunter þat hath relaied see þat þe deer ben likly to falle in daunger..he shuld, whan he
          haþ relaied, stonde stille in þe fues and halow þe houndis.
    c1425 E       ,D        Y    Master of Game (Vesp. B.xii) (1904) 96 He shuld lat þe deer passe and go to þe fues..and relaye vpon þe fues [a1425 Digby relaye his
          houndes vpon þe fues].
    1565 B. G           tr. ‘M. Palingenius’ Zodiake of Life (new ed.)       . sig. QQ.iiijv One starre doth Chiron more relay, the sacrifice in hands He holdes eleuen hath, & deckt with.
             iiij. the goodly Altare stands.
    1688 R. H            Acad. Armory          . 188/2 Relay, is to set on fresh Hounds, from a Receit, when the Chase and rest of the Kennel of Hounds be past.


                                                                                  —1
  b. transitive. To hunt (a deer) using relays. Obsolete. rare .

    c1425 E       ,D         Y     Master of Game (Vesp. B.xii) (1904) 98 (MED) And he [sc. the stag] haþ be so wel ronne to and enchased and entreued, and so oft relayed
          and vannlaied to..þan turne he his lede [read hede] and standeþ at a bay.

  2.

 a. transitive. To place or arrange (esp. horses or people) in relays; to provide with, or replace by, fresh relays. Now
 hist. and rare.

    1788 E             M                  Diaries & Corr. II. 427 The emissaries of this Cabal had been relayed (if I may use the expression) on the road.
    1832 Z. A           Pract. Tourist (1833) II. 404 The coach-horses on the principal roads in England are relayed at the end of eight or ten miles.
    1883 Daily News 3 Jan. 5/6 Those who watched in the mortuary room were relayed every ten minutes.
    1883 Pall Mall Gaz. 18 Dec. 4/2 Our human ponies were not relayed.
    1917 D. C. R           U.S. Post Office i. 6 The students employed runners who, by operating under prescribed schedules, relayed each other and carried..messages of all kinds.
    1986 Monumenta Nipponica 41 379 The prohibition against the skipping of any post station obliged travelers to be relayed at each station: travelers switched palanquins or
         horses, and goods were transferred to another horse that worked the stretch of road to the following stop.



  b. intransitive. To obtain a fresh relay of horses. Now rare.

    1829 P. H              Diary (1893) II. 4 [I] relayed with a horse at Winchester that..could only toddle along.
    1853 Knickerbocker Feb. 99 When we stopped to relay, we were immediately surrounded by a crowd of ragged beggars.
    1906 C. E. M               in Outing July 423/2 They relayed at the Barred-Horseshoe and went on their way at the same place.
    1921 C. E. M               Bar-20 Three vi. 77 A hard-riding courier, relaying twice, carried the work of the job-print toward Mesquite.

  3. transitive.

  a. To pass on (a message or information).

    1859 S. S           Thirty Years Out of Senate xxiii. 128 (caption) A young boy stands by the table relaying a message to the man.
    1943 M. M              Wall of Eyes xiv. 182 Alice knew from the smile and the voice that Maurice had some kind of bad news and was determined to relay it.
    1956 A. H. C               Atomic Quest ii. 117 These men were thoroughly acquainted with our wartime methods of bomb construction and relayed the techniques to Russia.
    1974 State (Columbia, S. Carolina) 13 Feb. 5- /1 President Nixon relayed word through a spokesman Tuesday that he has no plans to visit the Middle East.
    1989 P. D. J           Devices & Desires xxxi. 220 Oliphant had made it his business to find out something of their past and had relayed the information to Rickards.
    2008 M. B            Comfortably Numb ii. 10 Syd's family informed David Gilmour, who relayed the news to his former bandmates.



  b. To pass on or retransmit (signals received from elsewhere). Also more generally: to transmit.

    1872 Ann. Rep. Secretary War (U.S.) 701 Telegraph line to the summit works very hard, and I had to relay the Mount Washington signals.
    1904 Marconigram July 16/2 One may telephone from New York, have the telegraphone record his message and repeat it over another wire to St. Louis, where another
         machine relays it to Denver.
    1923 Glasgow Herald 22 Mar. 9/2 A Birmingham concert was relayed for London with some success.
    1961 Lancet 2 Sept. 546/2 Discriminative sensation travels by the lemniscal pathway and is relayed..via the thalamus to the cortex.
    1969 Times 16 July 4/1 The television pictures to be relayed back to earth will be taken by a camera fixed on a special attachment.


http://www.oed.com/view/Entry/161849                                                                                                                                                          1/2
3/18/2019                        Case 1:18-cv-05427-JSR Document        97-13English
                                                           relay, v.1 : Oxford  Filed     03/19/19 Page 3 of 3
                                                                                     Dictionary
      1992 V. C         Public Addr. Syst. i. 1 The purpose of a public address system is to relay speech.
      2008 J. S               Digital Signage ix. 189 Each time a train pulls into a station, new video updates are instantly relayed via Wi-Fi to an on-board server.




  D



  ˈrelayed adj. that has been relayed (in sense 3b).

      1881 Instr. Observers Signal Service (U.S. Army) 218 Whenever a ‘relayed’ message, in course of transmission, is stopped at a relaying office.., the office from which it was
            originally sent should be promptly notified.
      1949 Radio Times 15 July 6/1 [We] presented an electrophone to our aged father on October 5th, 1908... I have a vivid recollection of..listening to a relayed programme.
      2005 A. S         Accidental 292 Their special relayed televised message to her had reached its end.




      Oxford University Press
      Copyright © 2019 Oxford University Press . All rights reserved.




http://www.oed.com/view/Entry/161849                                                                                                                                                  2/2
